Perkins, J.
Information for selling intoxicating liquor to a minor. Conviction below. It is sufficient for the information to describe the liquor as intoxicating. Groctor v. The State, 6 Blackf. 105; Mullinix v. The State, id. 554; Simpson v. The State, 17 Ind. See the statute, 1 G. & H. p. 614, sec. 2. The affidavit on winch the information was based, charged that the liquor was whisky, and so was the proof. The conviction was right upon the evidence.
Per Curiam.
The judgment is affirmed, with costs.